BOLIN, Judge.
For the reasons set forth in the consolidated case Parker v. Smith et al., La. App., 147 So.2d 407, plaintiffs are entitled to recovery. In making such award the lower court assigned the following written reasons:
“It was stipulated between plaintiffs’ counsel and defendants’ counsel that if the plaintiff, Clayton Miller was entitled to recover on the merits of the case, that he should have judgment for medical expenses, including doctor bills, hospital bills and ambulance service in the amount of $310.50, and property damages to his automobile in the amount of $2,625.
“Accordingly, plaintiffs, Clayton Miller and Mrs. Pauline Miller, jointly, shall recover and shall have judgment, in solido, for aforementioned amounts *414against Arthur O. Smith and Firemen’s Insurance Company of Newark, New Jersey, together with legal interest thereon from date of judicial demand until paid.
“Plaintiff, Mrs. Pauline Miller, seeks to recover damages for certain alleged injuries which she itemized as being: 1. A severe contusion and concussion of the brain; 3. fracture of the right patella; 3. lacerations of both knees; 4. minor lacerations around the head, face and scalp; S. general bruises and contusions of the head, arms, chest and other portions of her body; and 6. severe shock
“A report of Dr. H. L. Cohenour of Shreveport, who was the physician who treated Mrs. Miller upon her admission to the hospital following the accident, was filed in evidence in lieu of his deposition. This doctor stated that Mrs. Miller was dazed but not unconscious ; that she was in a very nervous condition and upset emotionally. He found fragments of glass in exposed areas, contusions of both knees, a laceration of one knee, and an X-ray examination revealed a vertical fracture of the right patella. He further stated that she had a mild cerebral concussion. After two days in the hospital, plaintiff was permitted to go home, and shortly after reaching her home in Natchitoches, her physician admitted her to the Natchitoches Parish Hospital chiefly because of her emotional upset.
“This lady’s injuries were painful, but none proved to be permanent. She suffered an extreme amount of upset and shock because of the ordeal. She was a hospital patient for a total of six days. It was stipulated between counsel that she had completely recovered by January 19, 1962.
“This court feels that plaintiff, Mrs. Pauline Miller, is entitled to recover the sum of $2,500 for her physical pain and suffering and mental pain and anguish, in solido, from defendants, Arthur O. Smith, and Firemen’s Insurance Company of Newark, New Jersey, together with legal interest thereon from date of judicial demand until paid.”
We think the judgment appealed from is correct and accordingly same is affirmed at defendants’ costs.
Affirmed.